Moncure, P.,
delivered the .opinion of the court.
The court is of opinion, that as, by the fourth section of chapter 38, of the act approved April 2, 1870, entitled “An aqt to prescribe and define the jurisdiction of the county and corporation courts of the Commonwealth, and the times and places of holding the same” (Acts of Assembly 1869-’70, pp. 35, 36), the County courts “have exclusive original jurisdiction for the trial of all presentments, informations and indictments, for offences committed within their respective counties,” except as therein mentioned; and as, by the seventh section of the same act, the several Corporation courts of this State, “ within their respective limits, have the same jurisdiction as the Circuit courts, and the same' jurisdiction as County courts, over all offences committed within their limits;” the Corporation court of the city of Alexandria had no jurisdiction to try the indictment upon which the said judgment was rendered; the said indictment having been found! in the County court of the county of Alexandria, and removed from thence, without any warrant of law, to the said Corporation court. And the court is therefore of opinion (without deciding any other question in the cáse) that the said Corporation court erred in not arresting the said judgment for the reason aforesaid.
"Wherefore, it is considered by the court, that the said judgment be reversed and annulled. And this court, proceeding to give such judgment as the said Corporation court ought to have rendered, it is further considered by the court that the said judgment be arrésted, and that the said plaintiff go quit of the same, and be discharged from execution thereon. But nothing herein contained shall have the effect of prévent*847ing or barring any new prosecution against Mm except upon the indictment aforesaid.
Which is ordered to be forthwith certified to the said Corporation court.
Judgment reversed.